Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Terminal Disclaimer
	The terminal disclaimer filed on 9/1/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date(s) of disclosed US patent(s) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 9, 16, the prior art of record, specifically Mirashrafi; Mojtaba Mojy et al. (US 20170126705) teaches A system comprising: a computing device including a wireless radio system to transmit and receive wireless signal; and a broker module implementable by the computing device to; (paragraph 39);
However, none of the prior art cited alone or in combination provides the motivation to teach; receive, from a mobile device and via a first wireless signal, a query for wireless connectivity information for wirelessly connecting to a network; generate a query response that includes the wireless connectivity information usable by the mobile device to wirelessly connect to a network connectivity device for wireless connectivity to the network, the query response including a set of one or more wireless frequencies that is usable to communicate with the network connectivity device, and the network connectivity device being separate and distinct from the computing device; and communicate, from the computing device and via a second wireless signal, the query response for receipt by the mobile device. 
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-20 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Tseng, Tzu Wei, Chia Tung Wu, and Feipei Lai. "Threat analysis for wearable health devices and environment monitoring internet of things integration system." IEEE Access 7 (2019): 144983-144994- provides With the rapid development of Internet of Things (IoT) applications, heterogeneous device management issues tend to arise in architecture security due to hardware computing power, types of software, data transmission interfaces, and networking protocols. Even during data exchange between devices and systems, traditional IoT devices are prone to the disclosure of personal information, which compromises privacy. Thus, planning an effective information security management strategy has become an essential part of application development. This paper presents a strategy to achieve information security verification and risk assessment for an IoT-based personal health information system. Using several interfaces of IoT devices, including Wi-Fi and Bluetooth, we simulate possible attack hypotheses and define test methods and evaluation methods suitable for each device. In our application systems for information security analysis, we also consider and integrate weaknesses of the system architecture to achieve a more complete information security threat analysis.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641